Citation Nr: 1013376	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-35 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for sinusitis, 
currently rated as noncompensable.

2.  Entitlement to service connection for bronchitis, to 
include as secondary to service-connected sinusitis


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2008 and April 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's sinusitis is manifested by three non-
incapacitating episodes per year characterized by headaches, 
pain, and discharge.

2.  The evidence of record does not show that the Veteran's 
currently has a chronic bronchitis disability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.97, Diagnostic Code 6513 (2009).

2.  The criteria for entitlement to service connection for 
bronchitis have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2009).




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

With respect to increased rating claims, VA must provide the 
claimant with generic notice of the evidence needed to 
substantiate the claim, namely evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, and of how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Prior to the initial AOJ decision regarding the Veteran's 
claim of entitlement to an increased evaluation for 
sinusitis, the Veteran was notified by letter dated in August 
2007 of the evidence required to establish entitlement to an 
increased rating, the evidence not of record necessary to 
substantiate her claim for a increased rating, the Veteran's 
and VA's respective duties for obtaining evidence, and how VA 
determines disability ratings and effective dates.  Prior to 
the initial AOJ decision with respect to the Veteran's claim 
of entitlement to service connection for bronchitis, the 
Veteran was notified by letter dated in March 2008 of the 
evidence required to establish service connection, the 
evidence not of record necessary to substantiate her claim 
for service connection, the Veteran's and VA's respective 
duties for obtaining evidence, and how VA determines 
disability ratings and effective dates if service connection 
is awarded.  As these letters fully addressed all notice 
elements, the Board finds that VA's duty to notify has been 
satisfied.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent treatment records as well as providing a medical 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

VA has obtained the Veteran's service treatment records, VA 
outpatient treatment records, and private treatment records 
from the Pensacola Naval Hospital and Dr. E.M.  The Veteran 
submitted a document regarding acute bronchitis in support of 
her claim of entitlement to service connection for that 
disability.  She was not afforded a VA medical examination 
regarding this claim but was afforded one regarding her claim 
of entitlement to an increased evaluation for sinusitis in 
January 2008.

In determining whether the duty to assist requires VA to 
provide a medical examination or obtain a medical opinion 
with respect to the Veteran's claim of entitlement to service 
connection for bronchitis, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As discussed below, there is no evidence indicating that the 
Veteran currently has a chronic bronchitis disability.  The 
Board therefore finds it unnecessary to afford the Veteran a 
VA medical examination regarding her claim of entitlement to 
service connection for bronchitis.

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
the Board finds that all necessary development has been 
accomplished, and no further assistance to the Veteran is 
required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Evaluation

The Veteran seeks a higher disability rating for sinusitis.  
The RO granted service connection for this disorder in a July 
1995 rating decision.  At that time, a noncompensable 
disability rating was assigned.  This rating was confirmed in 
rating decisions dated in December 2005 and January 2008.  
The Veteran perfected an appeal of the January 2008 rating 
decision.  She contends that her sinusitis is more severe 
than contemplated by a noncompensable disability rating.

Disability evaluations are based upon VA's Schedule for 
Rating Disabilities as set forth in 38 C.F.R. Part 4.  
Separate Diagnostic Codes identify various disabilities and 
the criteria for specific ratings for the disabilities.  The 
percentage ratings represent as far as practicably can be 
determined the average impairment in earning capacity due to 
a service-connected disability.  38 U.S.C.A. § 1155.  The 
evaluation assigned is determined by comparing the extent to 
which a Veteran's service-connected disability impairs his 
ability to function under the ordinary conditions of daily 
life, as demonstrated by the Veteran's symptomatology, with 
the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1.  Examination reports must be interpreted, and if 
necessary reconciled, into a consistent picture so that the 
evaluation rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2.  If two disability 
ratings are potentially applicable, the higher ratings will 
be assigned if the disability picture more nearly 
approximates the criteria required for that ratings.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  However, any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate in any increased rating claim 
if distinct time periods with different ratable symptoms can 
be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability or the same 
manifestation of a disability under different Diagnostic 
Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, 
however, for a Veteran to have separate and distinct 
manifestations attributable to the same injury, which would 
permit a rating under several Diagnostic Codes.  The critical 
element permitting the assignment of multiple ratings under 
several Diagnostic Codes is that none of the symptomatology 
for any one of the disorders is duplicative or overlapping 
with the symptomatology of the other disorder.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

The Secretary shall give the benefit of the doubt to the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran's service-connected sinusitis currently is rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6513.  Diagnostic 
Code 6513 concerns sinusitis, maxillary, chronic.  This 
disability, along with the sinus disabilities addressed in 
Diagnostic Codes 6510, 6511, 6512, and 6514, is rated 
pursuant to the General Rating Formula for Sinusitis (General 
Rating Formula).  The General Rating Formula provides for a 
noncompensable rating where sinusitis is detected by X-ray 
only.  A 10 percent rating is warranted for (1) one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
(2) three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent rating requires (1) three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
(2) more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The maximum disability rating of 50 
percent is assigned (1) following radical surgery with 
chronic osteomyelitis or (2) for near constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 
to 6514, General Rating Formula.

An incapacitating episode of sinusitis is defined as an 
episode that requires bed rest and treatment by a physician.  
38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General 
Rating Formula, Note.

The Veteran has sought treatment for sinus problems from 
several health care providers.  In April 2006, Dr. E.M. noted 
that the Veteran appeared to be suffering from a sinus 
infection and referred her back to her primary care 
physician.

Also in April 2006, a computerized tomography scan of the 
Veteran's head was taken at the Pensacola Naval Hospital.  
Partial visualization of the paranasal sinuses was within 
normal limits.

The Veteran underwent a VA nose, sinus, larynx, and pharynx 
examination in January 2008.  She reported year-round 
congestion and issues with her sinuses, including symptoms 
such as nasal congestion, having to breathe through her 
mouth, frontal and maxillary sinus pressure, pressure behind 
the eyes, and itchy, watery eyes.  However, she denied having 
any incapacitating episodes or doctor prescribed bed rest 
within the previous 12 months.  She also denied having 
dyspnea, purulent discharge, nasal regurgitation, chronic 
sinusitis pain, speech impairment, or sinus related 
headaches.  The Veteran indicated that she uses a scarf to 
decrease the effect of cold on her sinuses in the winter, 
while in the summer she often stays inside and will wear a 
face mask if she does go outside.  She noted that taking 
Flonase, Sudafed, and nasal saline washes and drinking green 
tea improve her symptoms.  She denied taking antibiotics for 
the treatment of her sinusitis more than twice in the past 
year.  Upon examination the Veteran's nasal passages were 
patent without significant obstruction, polyps, enlarged 
turbinates, or septal deviation.  Tenderness was noted on 
percussion on the frontal and maxillary sinuses.  X-rays of 
the Veteran's sinuses were normal.  The VA examiner diagnosed 
the Veteran with sinusitis, noting that no objective findings 
of chronic sinusitis were found as a result of the 
examination.  The VA examiner also diagnosed the Veteran with 
allergic rhinitis.

In her January 2008 notice of disagreement, the Veteran 
indicated that she takes over the counter medications to 
treat her sinusitis.  She also indicated that she suffers 
from sinus headaches.

In February 2008, the Veteran sought treatment for sinus 
problems from the VA Outpatient Center (OPC) in Pensacola, 
Florida.  She complained of month-long sinus congestion, 
productive cough with whitish mucus, headache and low grade 
fever.  She indicated that taking Z-pak antibiotics had not 
improved her symptoms, but that an inhaler prescribed by 
another treatment provider had helped some.  The Veteran was 
diagnosed with sinusitis.  Augmentin and humibid were 
prescribed to treat this disorder.

The Veteran again sought treatment from the VA OPC in 
Pensacola, Florida, in August 2008.  She complained that her 
left eye had been itchy, red, watery, and painful for the 
previous four to five days.  She also reported that her nose 
had been itchy and running.  Upon examination, clear nasal 
discharge was noted.  A mild conjunctival infection was 
present in the eyes.  The Veteran was given a probable 
diagnosis of allergic rhinoconjunctivitis and prescriptions 
for allerga and acular.

In September 2008, the Veteran submitted a substantive appeal 
on VA Form 9.  On this form, she stated that she suffers from 
sinus headaches whenever she is exposed to cold air.  For 
instance, she noted that she cannot stay in cold weather or 
cold building without getting a headache.  The Veteran also 
stated that the air during the summer months triggers her 
sinusitis.

The Veteran presented to the VA OPC in Pensacola, Florida, 
with sinus drainage and a watery, itchy left eye in October 
2008.  She indicated that these symptoms had persisted since 
her August 2008 visit.  Upon examination, the Veteran's sinus 
area was tender and boggy turbinates were found.  She was 
diagnosed with sinusitis and prescribed loratadine and 
augmentin.

In light of the evidence of record, the Board finds that 
entitlement to a 10 percent disability rating for sinusitis 
is warranted.  The Veteran's sinusitis has not manifested one 
or two yearly incapacitating episodes requiring prolonged 
antibiotic treatment.  The evidence of record does not reveal 
that the Veteran's sinusitis ever required bed rest during 
the period on appeal.  Indeed, she denied any such 
incapacitating episodes or necessary bed rest at her January 
2008 VA examination.  There also is no indication that 
prolonged antibiotic treatment was required.  While the 
evidence of record reveals that the Veteran was prescribed 
numerous medications, including antibiotics, there is no 
indication that they were needed for a period of four to six 
weeks.

However, the Veteran's sinusitis has manifested three yearly 
non-incapacitating episodes characterized by headaches, pain, 
and nasal discharge.  The evidence reflects that the Veteran 
suffered from sinusitis episodes in February 2008 and October 
2008.  These episodes were characterized by sinus congestion 
and drainage, headaches, and a watery, itchy left eye.  In 
August 2008, the Veteran was given a probable diagnosis of 
allergic rhinoconjunctivitis.  Although sinusitis was not 
expressly diagnosed, similar symptoms to the Veteran's 
February and October 2008 sinusitis episodes were noted.  The 
Veteran reported, for example, that her left eye was itchy, 
red, watery, and painful.  Nasal drainage also was evident 
upon examination.  These episodes support the Veteran's 
report of her symptomatology during her January 2008 VA 
examination and in her January 2008 notice of disagreement 
and September 2008 statement.  As such, the Board finds that 
the evidence most nearly approximates a 10 percent disability 
rating for sinusitis.

Consideration has been given to whether a rating higher than 
10 percent disabling for the Veteran's sinusitis is 
warranted.  As noted above, her disability does not manifest 
any yearly incapacitating episodes and only three non-
incapacitating episodes.  It also has not required any 
surgical treatment.  The criteria for a disability rating 
higher than 10 percent therefore have not been met.

The Board acknowledges the Veteran's assertion that she 
experiences impairment as a result of her sinusitis.  
Specifically, the Veteran has reported a productive cough 
with whitish mucus, low grade fever, congestion, nasal 
drainage, having to breathe through her mouth, sinus pressure 
and pressure behind the eyes, and itchy, watery eyes.  She 
indicated that she gets sinus headaches from cold air, such 
as cold weather and cold buildings, and that as a result she 
wears a scarf.  She also indicates that summer air triggers 
her sinusitis, so that she stays inside or wears a face mask 
if she goes outside.  The Veteran, as a lay person, is 
competent to provide such evidence of how her sinusitis 
affects her everyday life.  See Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (finding lay testimony competent when it 
concerns features or symptoms of injury or illness).  While 
the Board finds the Veteran credible, VA must consider only 
the factors enumerated in the rating criteria and other 
applicable regulations to rate a disability.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  As discussed above, the 
evidence does not show that the Veteran is entitled to a 
rating in excess of 10 percent disabling for her sinusitis.

In sum, the evidence of record supports the award of a 10 
percent disability rating, but no greater, for the Veteran's 
sinusitis.  As there appears to be no identifiable period on 
appeal during which the Veteran's sinusitis manifested 
symptoms meriting a disability rating in excess of the 10 
percent disability rating assigned herein, staged ratings are 
not warranted.

The above determination increasing the Veteran's disability 
rating for sinusitis from noncompensable to 10 percent is 
based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities.  The Board notes that there 
is no indication that the Veteran's sinusitis reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b).  Neither the 
Veteran nor her representative has identified any compelling 
exceptional or unusual disability factors that render 
application of the regular schedular standards impractical.  
The evidence of record also does not suggest any such 
factors.  In this regard, the Board observes that there is no 
showing that the predominant symptoms of the Veteran's 
sinusitis are not contemplated by the above referenced 
General Rating Formula.  The evidence also does not establish 
that this disability has resulted in marked interference with 
employment or required frequent periods of hospitalization.  
In the absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Remanding this claim to the RO for referral to and 
assignment of an extraschedular rating by the Under Secretary 
for Benefits or Director of the Compensation and Pension 
Service thus is not warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Service Connection

The Veteran also seeks entitlement to service connection for 
bronchitis.  The Veteran contends that she currently suffers 
from bronchitis that has been caused by service-connected 
sinusitis.

Direct service connection means that the facts establish that 
a current chronic disability resulted from an injury or 
disease incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To 
establish direct service connection for a disability, there 
generally must be (1) medical evidence of a current chronic 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current chronic disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Secondary service connection means that the evidence shows 
that a current non-service-connected disability is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires showing (1) 
that a current chronic disability exists and (2) that the 
current chronic disability was either (a) proximately caused 
by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board must assess 
the probative value of all the evidence, including medical 
evidence.  The weight and credibility of evidence may be 
discounted "in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the 
Board must account for evidence which it finds to be 
persuasive or unpersuasive and provide reasons for rejecting 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 49.

The Veteran's service treatment records do not reveal that 
the Veteran ever complained of, sought treatment for, or was 
diagnosed with bronchitis during service.

Subsequent to service, the Veteran sought treatment for a 
variety of health issues from the Pensacola Naval Hospital.  
Treatment records from this facility dated in January 2008 
indicate that the Veteran was diagnosed with bronchitis with 
bronchospasms.  Treatment records dated in February 2008 note 
that her bronchitis with bronchospasms was resolving.

In May 2008, VA received a document regarding acute 
bronchitis from the Veteran.  This document indicates that 
the risk of contracting acute bronchitis increases with 
chronic sinusitis.

In light of the evidence, the Board finds that entitlement to 
direct service connection for bronchitis is not warranted.  
There is no indication that the Veteran currently suffers 
from chronic bronchitis.  The Veteran was diagnosed with 
bronchitis with bronchospasms in January 2008.  By February 
2008, however, this condition was resolving.  The medical 
evidence of record does not demonstrate that the Veteran ever 
suffered from bronchitis at any other point.  As such, there 
is no showing of anything other than a single episode of 
acute bronchitis that was resolving with treatment.

Even if this singular episode of bronchitis were a sufficient 
basis upon which to conclude that the Veteran has a current 
diagnosis of a chronic bronchitis disability, there is no 
evidence that the Veteran incurred or aggravated this 
disability while in service or that it is related to her 
service.  She does not identify any in-service episode of 
bronchitis.  Her service treatment records also do not reveal 
any such episode.  Indeed, absent from these records is any 
indication that the Veteran ever complained of, received 
treatment for, or was diagnosed with bronchitis while in 
service.  The first evidence of bronchitis is contained in 
post-service treatment records dated in January and February 
2008.  Passage of a lengthy period of time in which the 
Veteran did not complain of the disability at issue may be 
taken into consideration by the Board.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The absence of any 
evidence of bronchitis for more than 14 years after the 
Veteran's separation from service is significant evidence 
against her claim.

The Veteran's lack of a current diagnosis of a chronic 
bronchitis disability precludes her not only from 
establishing entitlement to direct service connection but 
also from establishing entitlement to secondary service 
connection.  As above, however, even if the Veteran had a 
current diagnosis of a chronic bronchitis disability, there 
is no probative evidence that this disability was proximately 
caused or aggravated by her service-connected sinusitis.  The 
Board acknowledges in this regard the Veteran's contention 
that her bronchitis was caused by her service-connected 
sinusitis.  However, she is not competent to render an 
opinion regarding medical causation.  Such an opinion 
requires medical training that a lay person such as the 
Veteran lacks.  See Grottveit, 5 Vet. App. at 91; Espiritu, 2 
Vet. App. at 492.  The Board also acknowledges the document 
regarding acute bronchitis submitted by the Veteran in May 
2008.  This document does not address the chronic bronchitis 
the Veteran must manifest in order to be entitled to service 
connection.  It also is general in nature and does not relate 
specifically to the Veteran.  It simply indicates that the 
risk of contracting acute bronchitis increases with chronic 
sinusitis.  It does not indicate that in the case of the 
Veteran, her chronic sinusitis caused her acute bronchitis.

Accordingly, service connection for bronchitis is denied on a 
direct and secondary basis.  In reaching these decisions, the 
Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the claim, 
the doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to a 10 percent disability rating for service-
connected sinusitis is granted, subject to the laws and 
regulations governing monetary awards.

Entitlement to service connection for bronchitis, to include 
as secondary to service-connected sinusitis, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


